IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 DEREE J. NORMAN,                             : No. 99 EM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 BRIAN A. WALL JR., MCCANN & WALL,            :
 LLC,                                         :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Petition for Leave to Appeal Nunc

Pro Tunc, treated as a Petition for Leave to File a Petition for Allowance of Appeal Nunc

Pro Tunc, is DENIED.